DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/09/2021 is acknowledged.
Election was made without traverse in the reply filed on 02/09/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 6 and 23 recite “enlarging one or more GUI control items, hiding the one or more GUI control items, increasing a separation distance between a set of the GUI control items” in lines 3-5. According to this limitation, all GUI control items can be hidden. Therefore, the limitation lacks clarity because it is unclear whether or not the “enlarging” or “increasing” applies to both hidden and visible GUI control items. For examination purposes, it is interpreted to mean that the “enlarging” or “increasing a separation” function is provided as an option for the GUI control items that are not hidden. 
Claims 7 and 27 recite the “scanned image,” “first image,” and “second image” in lines 8-9. The relationship between the images is unclear. It is unclear whether or not the “first image” and “second image” are different portions of the “scanned image.” For examination purposes, the “first” and “second” images are interpreted as additional images.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (US 20200281565), hereinafter Yee.
Regarding claim 1, Yee teaches an ultrasound imaging system (10, 200, 300. “The ultrasound imaging system”; Figs. 1-3, [0017], [0064]), comprising: 
a probe (“at least one transducer probe” [0064]) configured to send and receive ultrasound (“The ultrasound imaging system 10 in FIG. 1 includes an ultrasound probe 12 which 
includes a transducer array 14 for transmitting ultrasonic waves and receiving echo information.” [0017]) for performing a medical exam (“exam results, [0046]), a medical procedure (“TEE interventional” [0040]), or both (“OB general and TEE interventional” [0040]); and 
one or more processors (“one or more processors such as a signal processor, a B-mode processor, an image processor, and/or a graphics processor [0019], Figs. 1-2) operably coupled to the probe (“The beamformed signals are coupled to a signal processor 26." [0018]; Fig. 1), the one or more processors configured to: 
select a mode of operation (“a second mode of operation” [0038]) from a plurality of modes of operation (“operations” [0015]) based on a position (“two or more preferred positions” [0015]; “additional predetermined positions" [0038]) of a first part (“touch-sensitive display” 
adjust one or more settings (“preset” [0040]) of the imaging system according to the mode of operation (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical One or more settings will be adjusted depending on an application, “preset” or imaging mode for a default user interface). 
Regarding claim 2, Yee teaches the ultrasound imaging system of claim 1, wherein the plurality of modes of operation comprises a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]).  
Regarding claim 3, Yee teaches the ultrasound imaging system of claim 1, wherein the mode of operation is selected based on the position of the first part of the ultrasound imaging system relative to a second part (“the support surface” Abstract, [0052], [0065]; “a manual control panel of the ultrasound imaging system" [0069], “the manual control panel” [0074]) of the ultrasound system (“The touch control panel may include a touch display configured to provide a touch-sensitive user interface. The touch control panel may be movable between a plurality of positions at which the touch display is at different angles relative to the support surface. The touch display may be configured to automatically change a user interface provided on the touch display responsive to movement of the touch display to any of the plurality of positions.” Abstract, [0052]; “moving the touch display to a second position relative to the manual control panel” [0069]. “C6.  The method according to any of paragraphs C1-C5, wherein 
Regarding claim 4, Yee teaches the ultrasound imaging system of claim 3, further comprising: 
a first interface (“the touch display 252,” [0020], Fig. 2; “the second default user interface” [0038]; 352, [0046]; “the first touch display” [0073]) configured to display processing images corresponding to received ultrasound signals (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “images … displayed on any of the touch displays 252 of the 
ultrasound system 200” [0021]); and 
a second interface (a second of the “more touch-sensitive display” [0015]; a second of the “plurality of touch displays” [0023]; “monitor 216 of system 200” [0046]; Fig. 2; 354, Fig. 3) connected to the first interface (“images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021]. To display or replicate images, the second interface has to be connected to the first interface. Also displays 352 and 354 are on the same control panel 350, Fig. 3; therefore they are connected ), the second interface configured to display images corresponding to the received ultrasound signals, graphic user interface (GUI), or both (“images … displayed on any of the touch displays 252 of the ultrasound system 200 may be Note that touch displays 252 are movable relative to the “monitor 216” when moved relative to the “manual control panel 240”. Therefore, the second part comprises monitor 216 seen in Fig. 2; [0020]-[0021]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yee as applied to claim 4, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin.
Regarding claim 5, Yee teaches the ultrasound imaging system of claim 4.
While Yee teaches that the one or more processors are configured to adjust the one or more settings depending on the mode of operation of the ultrasound system (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on the “preset” or imaging mode for a default user interface), Yee does not explicitly teach that the one or more processors are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the one or more 
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to have the one or more processors that are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]).

Claims 6, 23-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 20200281565), hereinafter Yee, in view of Ban et al (US 9904455), hereinafter, Ban, and Oh et al (US 20190261846), hereinafter, Oh.
Regarding claim 6, Yee teaches the ultrasound imaging system of claim 2.
While Yee teaches a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]) and that the one or more processors are configured to adjust the one or more settings based on the procedural mode and the diagnostics mode (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted by a processor depending on the “preset” or imaging mode for a default user interface), hiding the one or more GUI control items (“user interfaces may be user-configurable to enable a user to tailor the touch When the touch screen interface is changed, unneeded control items are hidden from view); for the diagnostics mode, enabling the one or more GUI control items (GUI control items have to be enabled in order to be active and usable), Yee does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; and for the diagnostics mode, reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items.  
However, Ban discloses a method and apparatus for changing user interface based on user motion information, which is analogous art. Ban teaches that the one or more processors are configured to adjust the one or more settings based on: enlarging one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), increasing a separation distance (separation distance between “locations” Claim 13) between a set of the GUI control items (“changing …the location of the at least one user interface displayed on the screen to a different … location” Claim 13); and reducing a display size of the one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), and decreasing the separation distance between the set of the GUI control items (“An apparatus comprising: at least one memory storing instructions;  and at least one processor that executes the instructions to cause the following to be performed: displaying a graphical user interface (GUI) on a screen, the displayed GUI including a plurality of user interfaces to control a medical device used for diagnosis of a target object, each user interface of the plurality of user interfaces having a shape, size and location displayed on the screen, obtaining user motion 
Therefore, based on Ban’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to have the one or more processors that are configured to adjust the one or more settings based on: enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items, as taught by Ban, in order to generate a selected cross-section of the patient's body (Ban: [0126]). 
Yee as modified by Ban further does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material.
However, Oh discloses a method for treating prostate disorders, which is analogous art. Oh teaches that the one or more processors (“an image processor 306” [0046], Figs. 2-3) are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material (“an image processor 306 for processing and analyzing the When the surgeon instructs the device to show a sagittal view of the endoscope, the one or more processors adjusts the one or more settings for the procedural mode, based on detection of the endoscope with the morcellator as inorganic material, Fig. 2).
Therefore, based on Oh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Ban to have the one or more processors that are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material, as taught by Oh, in order to ensure patient's safety during the 
Regarding claim 23, Yee teaches an ultrasound imaging system (10, 200, 300. “The ultrasound imaging system”; Figs. 1-3, [0017], [0064]), comprising: 
a probe (“at least one transducer probe” [0064]) configured to send and receive ultrasound (“The ultrasound imaging system 10 in FIG. 1 includes an ultrasound probe 12 which 
includes a transducer array 14 for transmitting ultrasonic waves and receiving echo information.” [0017]) for performing a medical exam (“exam results, [0046]), a medical procedure (“TEE interventional” [0040]), or both (“OB general and TEE interventional” [0040]); 
a first interface (“the touch display 252,” [0020], Fig. 2; “the first default user interface” or the “second default user interface” [0038]; 352, [0046]; “the first touch display” [0073]) configured to display processing images corresponding to received ultrasound signals (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “images … displayed on any of the touch displays 252 of the 
ultrasound system 200” [0021]); 
a second interface (a second of the “more touch-sensitive display” [0015]; a second of the “plurality of touch displays” [0023]; “monitor 216 of system 200” [0046]; Fig. 2; 354, Fig. 3) coupled to the first interface (“images … displayed on any of the touch displays 252 … may To display or replicate images, the second interface has to be connected to the first interface. Also displays 352 and 354 are on the same control panel 350, Fig. 3; therefore they are connected), configured to display images corresponding to the received ultrasound signals, a graphic user interface (GUI), or both (“images … displayed on any of the touch displays 252 of the ultrasound system 200 may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200). [0046]); and 
one or more processors (“one or more processors such as a signal processor, a B-mode processor, an image processor, and/or a graphics processor [0019], Figs. 1-2) coupled to the probe (“The beamformed signals are coupled to a signal processor 26." [0018]; Fig. 1), the one or more processors configured to: 
select a mode of operation (“a second mode of operation” [0038]) from a plurality of modes of operation (“operations” [0015]) based on a position (“two or more preferred positions” [0015]; “additional predetermined positions" [0038]) of a first part (“touch-sensitive display” [0015]) of the ultrasound imaging system (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to 
adjust one or more settings of the imaging system according to the mode of operation (“preset” [0040]) of the imaging system according to the mode of operation (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “one or more of the first and/or second default user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6… to display desired default controls via the touch screen interface specific to: 1) clinical application (e.g., women's' health care or cardiac), 2) preset (e.g., OB general and TEE interventional), and 3) imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on an application, “preset” or imaging mode for a default user interface).
While Yee teaches a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]) and that the one or more processors are configured to adjust the one or more settings based on the procedural mode and the diagnostics mode (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted by a processor depending on the “preset” or imaging mode for a default user interface), hiding the one or more GUI control items (“user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6." [0040]. When the touch screen interface is changed, unneeded control items are hidden from view); for the diagnostics mode, enabling the one or more GUI control items (GUI control items have to be enabled in order to be active and usable), Yee does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enlarging one or more GUI control items, hiding the one or more GUI control items, increasing a separation distance between a set of the GUI control items, and enabling detection of inorganic material; and for the diagnostics mode, reducing a display size of the one or more GUI control items, enabling the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items.  
However, Ban discloses a method and apparatus for changing user interface based on user motion information, which is analogous art. Ban teaches that the one or more processors are configured to adjust the one or more settings based on: enlarging one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), increasing a separation distance (separation distance between “locations” Claim 13) between a set of the 
Therefore, based on Ban’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to have the one or more processors that are configured to adjust the one or more settings based on: enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items, as taught by Ban, in order to generate a selected cross-section of the patient's body (Ban: 
Yee as modified by Ban further does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material.
However, Oh discloses a method for treating prostate disorders, which is analogous art. Oh teaches that the one or more processors (“an image processor 306” [0046], Figs. 2-3) are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material (“an image processor 306 for processing and analyzing the electrical signals received from the ultrasound probe 218 …and  sending the processed signals to the display 226;” [0046], Fig. 3; “the ultrasound probe 218 may generate two-dimensional ultrasound images 230, where each image shows the sagittal view of the bladder 204. The image processor 306 may identify the morcellator tip and inner surface of the bladder in the image, and issue a warning signal when the distance between the morcellator tip and inner surface of the bladder is less than a preset safe distance." [0047]. "If the surgeon prefers an image that is taken at one (e.g., 406a) of the multiple directions (or equivalently angles) 406a-406n, the surgeon may instruct the device 224 to take images along the selected direction only. For instance, the surgeon may want an image that shows a sagittal view of the endoscope 211, such as the image in FIG. 4C. In another example, the surgeon may prefer an angle at which the size of the bladder image is at its maximum. In embodiments, the device 224 may be configured to control the robot arm 222 so that the ultrasonic scanner 400 is fixed along the selected direction and produce images.” [0053]; “306 may process the ultrasound image to identify the tip portion of the endoscope sheath 209 and may trace the tip portion as the surgeon moves the endoscope sheath during the morcellation process.” [0055]. When the surgeon instructs the device to show a sagittal view of the endoscope, the one or more processors adjusts the one or more settings for the procedural mode, based on detection of the endoscope with the morcellator as inorganic material, Fig. 2).
Therefore, based on Oh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Ban to have the one or more processors that are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material, as taught by Oh, in order to ensure patient's safety during the procedure (Oh: [0047]).

Regarding claim 24, Yee modified by Ban teaches the ultrasound imaging system of claim 23.
Yee teaches that the plurality of modes of operation comprises a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]).  
Regarding claim 25, Yee modified by Ban teaches the ultrasound imaging system of claim 23.
Yee teaches that the mode of operation is selected based on the position of the first part of the ultrasound imaging system relative to a second part (“the support surface” Abstract, [0052], [0065]; “a manual control panel of the ultrasound imaging system" [0069], “the manual control panel” [0074]) of the ultrasound system (“The touch control panel may include a touch display con figured to provide a touch-sensitive user interface. The touch control panel may be movable between a plurality of positions at which the touch display is at different angles relative to the support surface. The touch display may be configured to automatically change a user Note that touch displays 252 are movable relative to the “monitor 216” when moved relative to the “manual control panel 240”. Therefore, the second part comprises monitor 216 seen in Fig. 2; [0020]-[0021]).
Regarding claim 28, Yee modified by Ban teaches the ultrasound imaging system of claim 23.
Yee teaches an orientation detection circuit (“position sensors” [0032], “a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) coupled to the one or more processors (implicit, to enable a display of different interfaces at different orientations as disclosed in [0015]), the orientation detection circuit configured to detect an operating orientation of the first interface (“The touch screen interface may be provided on one or more To “automatically” activate the second touch display, the orientation detection circuit configured to detect an operating orientation of the second interface is needed). 

Regarding claim 29, modified by Ban teaches the ultrasound imaging system of claim 23.
Yee teaches that the one or more processors are configured to select a diagnostic mode (“exam results,” [0046]) or a procedural mode (“TEE interventional” [0040]) according to an angle formed by the second interface relative to a horizontal plane (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display 
Regarding claim 30, modified by Ban teaches the ultrasound imaging system of claim 23.
Yee teaches that the one or more processors are configured for a range of orientations for the second interface (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]; “the touch control panel 350 is pivotable between a first position (e.g., an elevated position) and a second position (e.g., lowered position). The control platform 314, and particularly the support surface 343, may be generally horizontal or slightly downwardly inclined relative to the ground. In the elevated position, the touch control panel 350 may be angled relative to a support surface 343.” [0028], Fig. 3), select the diagnostics mode when the second interface is closer to the horizontal plane than a vertical plane (the ultrasound imaging system of Yee can be configured to select the diagnostics mode when the first interface is closer to the horizontal plane [0040]), or select the procedural mode when the second interface is closer to the vertical plane than the horizontal plane (the ultrasound imaging system of Yee can be configured to select the procedural mode when the first interface is closer to the vertical plane [0040]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yee as applied to claim 4, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin, and Di Marco et al (US 20090187102), hereinafter, Di Marco.
Regarding claim 7, Yee teaches the ultrasound imaging system of claim 4, wherein
the one or more processors are configured to adjust the one or more settings based on: for the procedural mode (“TEE interventional” [0040]), displaying the processing results including a scanned image (an image obtained by “scanning in both elevation and azimuth dimensions for 2D and/or 3D imaging." [0017]) across the first interface and the second interface (“images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200).” [0046]), and displaying a first image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the first interface (“One or more images (403, 403') … may be displayed on the touch display 354” [0046]) and a second image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the second interface (One or more images (403, 403') …may be …replicated on other displays” [0046]), wherein the first image and the second image highlight different characteristics of the received ultrasound signals (“The multiplanar reformatter 32 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane…A The system is configured to display the first image and the second image that highlight different characteristics of the received ultrasound signals by controlling a display of multiple multiplanar reformatted (MPR) images); and
 for the diagnostic mode (“exam results,” [0046]), displaying one or more images representing the received ultrasound signals on one of the first interface and the second interface (“the monitor 216 may be a passive display (e.g., may not include touch-sensitive portions) and may be used to display images acquired with the ultrasound system 200 or another imaging system.” [0021]), and displaying GUI controls on the other of the first interface and the second interface ((“The second default user interface may present a touch screen interface (e.g., soft controls).” [0038]. GUI controls have to be on the touch screen interface to enable the user interface). 
Yee does not teach, for the diagnostics mode, displaying status information on the other of the first interface and the second interface.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches displaying status information on the other of the first interface and the second interface (“Screen feature 1015 The other of the first interface and the second interface includes 1015 while the first interface or the second interface includes display screen 112, [0084], Fig. 10B).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to display status information on an interface, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]). In the combined invention of Yee and Mauldin, the one or more processors are configured to adjust the one or more settings based on displaying status information on the other of the first interface and the second interface for the diagnostics mode.
Yee and Mauldin further do not teach displaying the processing results including a scanned image continuously.
However, Di Marco discloses a method and apparatus for wide-screen medical imaging, which is analogous art. Di Marco teaches displaying the processing results including a scanned image continuously (“The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118.  The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information.  Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are 
Therefore, based on Di Marco’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Mauldin to display the processing results including a scanned image continuously, as taught by Di Marco, in order to facilitate displaying ultrasound information during a scanning session (Di Marco: [0024]). In the combined invention of Yee, Di Marco, and Mauldin, the one or more processors are configured to adjust the one or more settings based on displaying GUI controls, status information, or a combination thereof.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yee as applied to claim 4, and further in view of Yu et al (US 20130342579), hereinafter Yu.
Regarding claim 8, Yee teaches the ultrasound imaging system of claim 4, further comprising; an orientation detection circuit (“position sensors” [0032], “a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) operably coupled to the one or more processors (implicit, to enable a display of different interfaces at different orientations as disclosed in [0015]), the orientation detection circuit configured to detect an operating orientation of the first interface (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be 
While Yee teaches the second interface (216, Fig. 2) with the second part comprising the second interface as required by claim 4 (monitor 216 is separate from touch screen displays 252, Fig. 2, [0021]), Yee does not teach the orientation detection circuit configured to detect an operating orientation of the first interface, and the second interface (with the first part and the second part comprising the first interface and the second interface, as required by claim 4).
However, Yu discloses a multimedia interaction system and related computer program product, which is analogous art. Yu teaches that the orientation detection circuit (“location detection circuit 110… magnetic sensor circuits” [0024], Fig. 1) configured to detect an operating orientation of the first interface, and the second interface (“a multimedia interaction system is disclosed, comprising: multiple displays, respectively arranged on the source electronic device and the multiple candidate electronic devices; and a location detection circuit, configured to dynamically detect a spatial location and an orientation of each of the multiple electronic devices,” [0010]. “The location detection circuit 110 may be realized with various existing object positioning circuits, such as one or more magnetic sensor circuits,” [0024]. “In the pattern of FIG. 29, a basis vertical plane (not shown) in which the basis orientation direction 
Therefore, based on Yu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to have the orientation detection circuit configured to detect an operating orientation of the first interface, and the second interface, as taught by Yu, in order to select an interface if a relative position between the interface and the selected direction satisfies a predetermined condition (Yu: [0011]).
Regarding claim 10, Yee teaches the ultrasound imaging system of claim 4, wherein the one or more processors are configured to select a diagnostic mode (“exam results,” [0046]) or a procedural mode (“TEE interventional” [0040]) according to an angle formed by the second interface relative to a horizontal plane (“The touch control panel may be pivotable between a first position at which the touch control panel is at a first angle relative to the support surface and a second position in which the touch control panel is at a second angle relative to the support surface smaller than the first angle, the first and second touch displays configured to provide respective first and second user interfaces responsive to pivoting of the touch control The second interface corresponds to the “second touch display” [0003]).
Yee does not explicitly teach that the second interface that forms an angle relative to a horizontal plane belongs to the second part comprising the second interface, as required by claim 4.
However, Yu discloses a multimedia interaction system and related computer program product, which is analogous art. Yu teaches that the second interface (the interface of one of the “multiple electronic devices,” [0010]; display 127-a of device 120-a, [0237], Fig. 29) that forms an angle (“an orientation” [0124]) relative to a horizontal plane (“reference horizontal plane" [0124]) belongs to the second part (“device 120-a,” [0237], Fig. 29) comprising the second interface (“a multimedia interaction system is disclosed, comprising: multiple displays, respectively arranged on the source electronic device and the multiple candidate electronic devices; and a location detection circuit, configured to dynamically detect a spatial location and an orientation of each of the multiple electronic devices,” [0010]. “The location detection circuit 110 may be realized with various existing object positioning circuits, such as one or more 
Therefore, based on Yu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yee to have the second interface that forms an angle relative to a horizontal plane that belongs to the second part comprising the second interface, as taught by Yu, in order to select an interface if a relative position between the interface and the selected direction satisfies a predetermined condition (Yu: [0011]).
Regarding claim 11, Yee modified by Yu teaches the ultrasound imaging system of claim 10. 
Yee teaches that the one or more processors are configured for a range of orientations for the second interface (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]; “the touch control panel 350 is pivotable between a first position (e.g., an elevated position) and a second position (e.g., lowered position). The control platform 314, and particularly the support surface 343, may be generally horizontal or slightly downwardly inclined relative to the ground. In the elevated position, the touch control panel 350 may be angled relative to a support surface 343.” [0028]; Fig. 3. “B1. the ultrasound imaging system of Yee can be configured to select the diagnostics mode when the first interface is closer to the horizontal plane [0040]), or select the procedural mode when the second interface is closer to the vertical plane than the horizontal plane (the ultrasound imaging system of Yee can be configured to select the procedural mode when the first interface is closer to the vertical plane [0040]).  
In the combined invention of Yee and Yu, the second interface is on the second part as required by claim 4.
Regarding claim 12, Yee modified by Yu teaches the ultrasound imaging system of claim 11.
Yee teaches that the angle is within a first angular range including 0° to -15° from the horizontal plane, or the angle is within a second angular range including -55° to -90° from the horizontal plane (“the angle between the lowered and elevated positions may be 5 degrees or 
Yee teaches that both the diagnostics mode and the procedural mode are selectable (Yee: [0040]) at any number of angled positions (Yee: [0029]). 
Therefore, based on Yee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Yu to have the one or more processors that are configured to select the diagnostics mode when the angle is within a first angular range including 0° to -15° from the horizontal plane, or select the procedural mode when the angle is within a second angular range including -55° to -90° from the horizontal plane as taught by Yee, in order to provide an increase in efficiency of the system (Yee: [0015]; [0028]- [0029]; [0040]-[0041]; [0046]). It has been held as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454,456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yee and Yu as .
Regarding claim 9, Yee modified by Yu teaches the ultrasound imaging system of claim 8.
Yee modified by Yu does not explicitly teach that the orientation detection circuit includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a camera.   
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the orientation detection circuit includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a camera (“a position sensor comprises an accelerometer … that detects the orientation of the display screen with respect to the direction of gravity, i.e. which end of the screen is "up." In some embodiments the pivot mechanism by which the rotatable display screen rotates comprises one or more electronic switches that sense the position of the display screen with respect to part of the housing to which the display screen is attached, and thus act as a rotational position sensor.  Such switches may include a limit switch that detects when the display has rotated past the 90-degree position shown in FIG. 9C.” [0087], “accelerometer,” “one or more electronic switches” [0090]).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Yu to have the orientation detection circuit that includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a .



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Ban, and Oh as applied to claim 23, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin.
Regarding claim 26, Yee modified by Ban and Oh teaches the ultrasound imaging system of claim 23.
While Yee teaches that the one or more processors are configured to adjust the one or more settings depending on the mode of operation of the ultrasound system (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on the “preset” or imaging mode for a default user interface), Yee modified by Ban and Oh does not explicitly teach that the one or more processors are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the one or more processors are configured to adjust the one or more settings of a gain (gain [0008]), a focal 
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Ban, and Oh to have the one or more processors that are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Ban, and Oh as applied to claim 23, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin, and Di Marco et al (US 20090187102), hereinafter, Di Marco.
Regarding claim 27, Yee modified by Ban and Oh teaches the ultrasound imaging system of claim 23.
Yee teaches that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode (“TEE interventional” [0040]), displaying the processing results including a scanned image (an image obtained by “scanning in both elevation and azimuth dimensions for 2D and/or 3D imaging." [0017]) across the first interface and the second interface (“images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays The system is configured to display the first image and the second image that highlight different characteristics of the received ultrasound signals by controlling a display of multiple multiplanar reformatted (MPR) images); and
 	for the diagnostic mode (“exam results,” [0046]),  displaying one or more images representing the received ultrasound signals on one of the first interface and the second interface (“the monitor 216 may be a passive display (e.g., may not include touch-sensitive portions) and may be used to display images acquired with the ultrasound system 200 or another imaging system.” [0021]), and displaying GUI controls on the other of the first interface and the second interface ((“The second default user interface may present a touch screen interface (e.g., soft GUI controls have to be on the touch screen interface to enable the user interface). 
Yee modified by Ban and Oh does not teach, for the diagnostics mode, displaying status information on the other of the first interface and the second interface.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches displaying status information on the other of the first interface and the second interface (“Screen feature 1015 appears above display screen 112…According to various embodiments screen feature 1015 may comprise a label, or one or more electronic indicators, e.g. LEDs, showing information relevant to the status or functioning of the device [0084], Fig. 10B. The other of the first interface and the second interface includes 1015 while the first interface or the second interface includes display screen 112, [0084], Fig. 10B).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Ban, and Oh to display status information on an interface, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]). In the combined invention of Yee and Mauldin, the one or more processors are configured to adjust the one or more settings based on displaying status information on the other of the first interface and the second interface for the diagnostics mode.
Yee, Ban, Oh, and Mauldin further do not teach displaying the processing results including a scanned image continuously.

Therefore, based on Di Marco’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Ban, Oh, and Mauldin to display the processing results including a scanned image continuously, as taught by Di Marco, in order to facilitate displaying ultrasound information during a scanning session (Di Marco: [0024]). In the combined invention of Yee, Ban, Oh, Mauldin, and Di Marco, the one or more processors are configured to adjust the one or more settings based on displaying GUI controls, status information, or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793      

/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793